PER CURIAM.
While a violation of probation charge was pending, the state moved to modify the terms of appellant’s probation. After an informal motion hearing, the trial court granted the state’s motion to modify probation.
Appellant’s purported violation of probation involved failure to pay restitution and court costs. Section 948.06(5), Florida Statutes (2000), contemplates that a trial court may “consider alternate measures of punishment- other- than imprisonment” after a hearing pertaining to the failure to pay restitution. It does not appear from this record that such a hearing was held in this case.
We reverse and remand for a hearing under section 948.06(5).
WARNER, FARMER and GROSS, JJ, concur.